DISMISS; and Opinion Filed February 24, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01458-CV

                    LARRY WILLIAMS, Appellant
                              V.
   DEUTSCHE BANK NATIONAL TRUST COMPANY AS INDENTURE TRUSTEE
      FOR NEW CENTURY HOME EQUITY LOAN TRUST 2005-2, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05334-D

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                 Opinion by Justice Fillmore
       Before the Court is appellee’s motion to dismiss this appeal. Appellee contends the

appeal should be dismissed as moot. Appellant did not file a response to appellee’s motion.

       A case becomes moot if, at any stage during the proceedings, a controversy ceases to

exist between the parties. See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). The purpose

of a forcible detainer action is to obtain immediate possession of property. See Scott v. Hewitt,

127 Tex. 31, 35, 90 S.W.2d 816, 818-19 (1936). A judgment of possession in a forcible detainer

action determines the right to immediate possession and is not intended to be a final

determination of whether the eviction is wrongful. See Marshall v. Housing Auth. of the City of

San Antonio, 198 S.W.3d 782, 787 (Tex. 2006).
       In its motion to dismiss, appellee has informed the Court that a writ of possession has

been issued and it now has possession of the property. Because the issue of possession is no

longer in controversy, this appeal is moot. Accordingly we grant appellee’s motion and dismiss

the appeal. See TEX. R. APP. P. 42.3(a).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

131458F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LARRY WILLIAMS, Appellant                           On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas.
No. 05-13-01458-CV        V.                        Trial Court Cause No. CC-13-05334-D.
                                                    Opinion delivered by Justice Fillmore.
DEUTSCHE BANK NATIONAL TRUST                        Justices FitzGerald and Evans, participating.
COMPANY AS INDENTURE TRUSTEE
FOR NEW CENTURY HOME EQUITY
LOAN TRUST 2005-2, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, DEUTSCHE BANK NATIONAL TRUST COMPANY
AS INDENTURE TRUSTEE FOR NEW CENTURY HOME EQUITY LOAN TRUST 2005-2,
recover its costs of this appeal from appellant, LARRY WILLIAMS.


Judgment entered this 24th day of February, 2014.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




                                             –3–